ORDER
PER CURIAM.
The mother, Karen Memhardt, appeals the Judgment of Paternity entered by the Circuit Court of Jefferson County declaring Stevan Rowe the biological father of the minor child, awarding the father sole legal and physical custody, awarding the father child support, and awarding guardian ad litem fees. We have reviewed the parties’ briefs and the record on appeal and find no error.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court’s judgment is affirmed. Rule 84.16(b)(5).